United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
DEPARTMENT OF DEFENSE, CAMP
LEJEUNE, North Carolina, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ernest J. Wright, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1484
Issued: October 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2012 appellant, through her attorney, filed a timely appeal of the January 20,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
suspended her compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation for failing to
submit a Form CA-1032, as requested.
FACTUAL HISTORY
On December 1, 2010 appellant, then a 39-year-old language arts teacher, filed an
occupational disease claim alleging that on March 5, 2008 her asthma and allergies were caused
by her exposure to mold in her classroom. She stopped work on November 8, 2010. By letter
dated May 27, 2011, OWCP accepted appellant’s claim for temporary aggravation of allergic
rhinitis and extrinsic asthma. It paid wage-loss compensation for temporary total disability.
1

5 U.S.C. § 8101 et seq.

On December 1, 2011 OWCP informed appellant that federal regulations required her to
provide an affidavit of any earnings or employment during the previous year, and that a Form
CA-1032 was enclosed for that purpose. It notified her that she had to completely answer all
questions and return the statement within 30 days, otherwise her benefits would be suspended.
The Form CA-1032 was sent to her address of record in North Carolina. No response was
received.
In a January 20, 2012 decision, OWCP suspended appellant’s
compensation for failing to submit the Form CA-1032, as requested.2 It found
reply to its December 1, 2011 correspondence. OWCP further noted that,
completed the Form CA-1032, her compensation benefits would be restored
entitled to benefits.

entitlement to
that she did not
when appellant
retroactively, if

LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report her earnings from employment or self-employment, by affidavit or otherwise,
in the manner and at the times the Secretary specifies. Pursuant to this authority, as well as her
authority under 5 U.S.C. § 8149 to prescribe rules and regulations necessary for the
administration and enforcement of FECA, the Secretary has promulgated the following
regulations at 20 C.F.R. § 10.528:
“OWCP periodically requires each employee who is receiving compensation
benefits to complete an affidavit as to any work, or activity indicating an ability to
work, which the employee has performed for the prior 15 months. If an employee
who is required to file such a report fails to do so within 30 days of the date of the
request, his or her right to compensation for wage loss under 5 U.S.C. [§] 8105
[total disability] or [§] 8106 [partial disability] is suspended until OWCP receives
the requested report. At that time, OWCP will reinstate compensation retroactive
to the date of suspension if the employee remains entitled to compensation.”
ANALYSIS
On December 1, 2011 OWCP provided appellant with a Form CA-1032 and explained
that federal regulations required her to complete it and provide information on any earnings of
employment over the prior 15 months. It properly notified appellant that if she did not
completely answer all questions and return the statement within 30 days, her benefits would be
suspended and that once she completed the form compensation benefits would be reinstated if
she were entitled to receive any. The form was sent to her address of record in North Carolina.3

2

In a prior decision dated December 7, 2011, OWCP terminated appellant’s wage-loss compensation effective
December 18, 2011 on the grounds that she refused an offer of suitable work under 5 U.S.C. § 8106(c). As the
December 7, 2011 decision was issued more than 180 days prior to the filing of the current appeal, the Board has no
jurisdiction to review it. See 20 C.F.R. § 501.3(e).
3

Under the mailbox rule, it is presumed, absent evidence to the contrary, that notice mailed to an individual in the
ordinary course of business was received by that individual. The presumption arises when the record shows that the
notice was properly addressed and mailed. See Levi Drew, Jr., 52 ECAB 442 (2001); Kimberly A. Raffle, 56 ECAB
243 (1999).

2

Appellant did not return the form within 30 days as requested. The Board finds,
therefore, that OWCP properly suspended her right to compensation for wage loss under section
10.528 of the implementing regulations.4
On appeal, appellant submitted new evidence. The Board, however, cannot consider
evidence that was not before OWCP at the time of the final decision.5 Appellant may resubmit
this evidence and legal contentions with a written request for reconsideration to OWCP within
one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation for failing to
submit a Form CA-1032, as requested.
ORDER
IT IS HEREBY ORDERED THAT the January 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

20 C.F.R. § 10.528; see F.D., Docket No. 08-2499 (issued September 9, 2009).

5

See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

3

